NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being indefinite as the recited limitation "a plurality of first electrodes" is not connected to any other recited elements in the claim. One of ordinary skill in the art fails to ascertain how the plurality of first electrodes are connected to the array of thin film transistors or the piezoelectric material or the second electrodes. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 2-13 are rejected as they fail to correct the problem of claim 1 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0065806 Al, “Cheng”) in view of Iwazaki et al. (US 11,107,969 B2, “Iwazaki”).
Regarding Claim 1, Cheng teaches an ultrasonic sensor ([0005] discloses that the disclosure is directed to a display apparatus, wherein an ultrasonic element (UE) layer is fabricated in an upper assembled component (such as formed on an upper glass substrate) of the display apparatus) comprising: an array of thin film transistors (fig.2; elements TFTp, [0029]: several pixel regions Ap arranged as an array within a display area AD, wherein each of the pixel region Ap is controlled by at least one pixel transistor TFTp or thin film transistor); a plurality of first electrodes (Fig.2; elements 22T, upper electrode); a piezoelectric material (Fig.2; elements 22M) disposed over the array of thin film transistors (shown in fig.2 that while 22T is the upper electrode, 22B is the lower electrode and the piezoelectric material layer 22M is in between two electrodes, the piezoelectric material layer is over the TFTp); and a plurality of second electrodes (Fig.2; elements 22B, lower electrode) disposed over the piezoelectric material (shown in fig.2).
As to the limitation, “wherein, in a time interval, a first driving voltage is applied to at least one of the plurality of first electrodes and a second driving voltage is applied to at least one of the plurality of second electrodes, and wherein the second driving voltage is an AC (Alternating Current) voltage with a maximum voltage that is greater than a maximum voltage of the first driving voltage,” Cheng teaches when an appropriate voltage is applied to the upper electrode 22T and the lower electrode 228, the piezoelectric material layer 22M undergoes contraction and expansion, and this deformation characteristics cause mechanical vibration at the ultrasonic frequency [0033]. Thus, the limitation is implicitly taught. 
In any event, Iwazaki teaches a piezoelectric drive device where the drive circuit 300 applies AC voltage or pulsating voltage, which periodically changes, to a predetermined piezoelectric element of the five piezoelectric elements 110a to ll0e, for example, between the first electrode 130 and the second electrode 150 of the piezoelectric elements 110a and 110d in the first group. In this manner, it is possible to cause the piezoelectric vibration unit 100 to perform the ultrasonic vibration (col.8; lines 44-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iwazaki in the teaching of Cheng because the driving voltage in Iwazaki art applied to the electrodes same way as that of the Cheng art which would perform the ultrasonic vibration by causing the piezoelectric layer to vibrate so as to emit an ultrasonic wave emission signal. Utilizing the teaching, one of ordinary skill in the art would apply a first driving voltage to at least one of the plurality of first electrodes and a second driving voltage is applied to at least one of the plurality of second electrodes, and wherein the second driving voltage is an AC (Alternating Current) voltage with a maximum voltage that is greater than a maximum voltage of the first driving voltage. 

Regarding Claim 3, the ultrasonic sensor of claim 1 is taught by Cheng in view of Iwazaki.
Cheng further teaches that the array of thin film transistors includes a plurality of scan lines (fig.3; element SCp), a plurality of sensing lines (fig.3; element As), and a plurality of pixels (fig.3; elements Ap), and wherein the plurality of second electrodes are disposed in a direction in which the plurality of scan lines are disposed (fig.3 shows that the TFTs are connected to the scan lines and fig.2 shows that the TFTs are connected to the second electrode and discussed in [0033]).  

Regarding Claim 4, the ultrasonic sensor of claim 1 is taught by Cheng in view of Iwazaki.
Cheng teaches when an appropriate voltage is applied to the upper electrode 22T and the lower electrode 228, the piezoelectric material layer 22M undergoes contraction and expansion, and this deformation characteristics cause mechanical vibration at the ultrasonic frequency [0033].
Cheng does not explicitly teach that the second driving voltage is sequentially supplied to the plurality of second electrodes.  
However, Iwazaki teaches a piezoelectric drive device where the drive circuit 300 applies AC voltage or pulsating voltage, which periodically changes, to a predetermined piezoelectric element of the five piezoelectric elements 110a to ll0e, for example, between the first electrode 130 and the second electrode 150 of the piezoelectric elements 110a and 110d in the first group. In this manner, it is possible to cause the piezoelectric vibration unit 100 to perform the ultrasonic vibration (col.8; lines 44-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iwazaki in the teaching of Cheng because the driving voltage in Iwazaki art applied to the electrodes same way as that of the Cheng art which would perform the ultrasonic vibration by causing the piezoelectric layer to vibrate so as to emit an ultrasonic wave emission signal. Utilizing the teaching, one of ordinary skill in the art would apply the driving force sequentially in order to scan the desired area.

Regarding Claim 5, the ultrasonic sensor of claim 1 is taught by Cheng in view of Iwazaki.
Cheng further teaches a controller (fig.5; element 40) directly electrically connected to the plurality of second electrodes or electrically connected to the plurality of second electrodes through a connection unit electrically separated from the array of thin film transistors, the plurality of second electrodes receiving the second driving voltage from the controller (shown in fig.5 and discussed in [0034]).  
 
Regarding Claim 6, the ultrasonic sensor of claim 5 is taught by Cheng in view of Iwazaki.
Cheng further teaches a controller (fig.5; element 40) directly electrically connected to the plurality of second electrodes or electrically connected to the plurality of second electrodes through a connection unit electrically separated from the array of thin film transistors, the plurality of second electrodes receiving the second driving voltage from the controller (shown in fig.5 and discussed in [0034]). Thus, the controller implicitly teaches a driving circuit.
Iwazaki further teaches a driving circuit (fig.5; element 300) wherein the plurality of first electrodes receive the first driving voltage from a driving circuit (col.8; lines 29-43).  
Cheng in view of Iwazaki discloses the claimed invention except for the driving circuit being separated from the controller. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the driving circuit from the control unit, since it has been held that constructing a formerly integral structure, in this instance the driving circuit in the controller, in various elements, in this instance the driving circuit and the controller, involves only routine skill in the art. Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding Claim 8, the ultrasonic sensor of claim 1 is taught by Cheng in view of Iwazaki.
Cheng further teaches that the array of thin film transistors includes a plurality of scan lines, a plurality of sensing lines, and a plurality of pixels, and wherein each of the plurality of pixels comprises: a first transistor controlled by a scan signal applied to at least one of the plurality of scan lines, and connected between the at least one of the plurality of first electrodes and a first driving voltage line; a second transistor controlled by the scan signal applied to the at least one of the plurality of scan lines, and connected to at least one of the plurality of sensing lines; and a third transistor controlled by a voltage level of the at least one of the plurality of first electrodes, and connected between the second transistor and a sensing voltage line, wherein the first transistor disposed in an N-th pixel column and the second transistor 34disposed in an (N+1)-th pixel column are driven by an identical scan line (fig.2-5 show that the TFTs are comprised of transistors which are connected to scan lines and the TFTs are connected to the electrodes, [0033]-[0034]).
 
Regarding Claim 9, the ultrasonic sensor of claim 8 is taught by Cheng in view of Iwazaki.
Cheng further teaches that each of the plurality of second electrodes receives the second driving voltage in a time interval in which a scan signal with a level capable of turning on the first transistor connected to the at least one of the plurality of first electrodes is applied to the at least one of the plurality of scan lines corresponding to the at least one of the plurality of second electrodes (Cheng teaches when an appropriate voltage is applied to the upper electrode 22T and the lower electrode 228, the piezoelectric material layer 22M undergoes contraction and expansion, and this deformation characteristics cause mechanical vibration at the ultrasonic frequency [0033]. Thus, the limitation is implicitly taught.) 
In any event, Iwazaki teaches a piezoelectric drive device where the drive circuit 300 applies AC voltage or pulsating voltage, which periodically changes, to a predetermined piezoelectric element of the five piezoelectric elements 110a to ll0e, for example, between the first electrode 130 and the second electrode 150 of the piezoelectric elements 110a and 110d in the first group. In this manner, it is possible to cause the piezoelectric vibration unit 100 to perform the ultrasonic vibration (col.8; lines 44-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iwazaki in the teaching of Cheng because the driving voltage in Iwazaki art applied to the electrodes same way as that of the Cheng art which would perform the ultrasonic vibration by causing the piezoelectric layer to vibrate so as to emit an ultrasonic wave emission signal. Utilizing the teaching, one of ordinary skill in the art would utilize each of the plurality of second electrodes to receive the second driving voltage in a time interval in which a scan signal with a level capable of turning on the first transistor connected to the at least one of the plurality of first electrodes is applied to the at least one of the plurality of scan lines corresponding to the at least one of the plurality of second electrodes.  

Regarding Claim 10, the ultrasonic sensor of claim 8 is taught by Cheng in view of Iwazaki.
Cheng further teaches that the second transistor disposed in the (N+1)th pixel column are turned on in a time interval in which the first transistor disposed in the N-th pixel column is turned on, and turned off in a time interval in which the first transistor disposed in the N-th pixel column is turned off (shown in fig.2-5 and discussed in [0033]-[0034]).  
 
Regarding Claim 11, the ultrasonic sensor of claim 1 is taught by Cheng in view of Iwazaki.
Cheng further teaches that the array of thin film transistors includes a plurality of scan lines (fig.3; element SCp), a plurality of sensing lines (fig.3; element As), and a plurality of pixels (fig.3; elements Ap) (fig.3 shows that the TFTs are connected to the scan lines and fig.2 shows that the TFTs are connected to the second electrode and discussed in [0033]).
As to the limitation “the ultrasonic sensor further comprises: a scan driving circuit outputting a scan signal to the plurality of scan lines, and a sensing circuit detecting one or more sensing signals through the plurality of sensing lines,” Cheng further teaches a controller or sensing circuit (fig.5; element 40) directly electrically connected to the plurality of second electrodes or electrically connected to the plurality of second electrodes through a connection unit electrically separated from the array of thin film transistors, the plurality of second electrodes receiving the second driving voltage from the controller (shown in fig.5 and discussed in [0034]). Thus, the controller implicitly teaches a driving circuit.
Iwazaki further teaches a driving circuit (fig.5; element 300) wherein the plurality of first electrodes receive the first driving voltage from a driving circuit (col.8; lines 29-43).  
Cheng in view of Iwazaki discloses the claimed invention except for the driving circuit being separated from the controller. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the driving circuit from the control unit, since it has been held that constructing a formerly integral structure, in this instance the driving circuit in the controller, in various elements, in this instance the driving circuit and the controller, involves only routine skill in the art. Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding Claim 12, the ultrasonic sensor of claim 11 is taught by Cheng in view of Iwazaki.
Cheng further teaches that wherein in a time interval in which the scan driving circuit outputs the scan signal to the at least one of the plurality of scan lines with a level capable of turning on transistors connected to at least one of the plurality of scan lines, a 35controller outputs the second driving voltage to the at least one of the plurality of second electrodes corresponding to the at least one of the plurality of scan lines to which the scan signal is applied (Cheng teaches when an appropriate voltage is applied to the upper electrode 22T and the lower electrode 228, the piezoelectric material layer 22M undergoes contraction and expansion, and this deformation characteristics cause mechanical vibration at the ultrasonic frequency [0033]. Thus, the limitation is implicitly taught.) 
In any event, Iwazaki teaches a piezoelectric drive device where the drive circuit 300 applies AC voltage or pulsating voltage, which periodically changes, to a predetermined piezoelectric element of the five piezoelectric elements 110a to ll0e, for example, between the first electrode 130 and the second electrode 150 of the piezoelectric elements 110a and 110d in the first group. In this manner, it is possible to cause the piezoelectric vibration unit 100 to perform the ultrasonic vibration (col.8; lines 44-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iwazaki in the teaching of Cheng because the driving voltage in Iwazaki art applied to the electrodes same way as that of the Cheng art which would perform the ultrasonic vibration by causing the piezoelectric layer to vibrate so as to emit an ultrasonic wave emission signal. Utilizing the teaching, one of ordinary skill in the art would utilize the scan driving circuit to output the scan signal to the at least one of the plurality of scan lines with a level capable of turning on transistors connected to at least one of the plurality of scan lines, a 35controller outputs the second driving voltage to the at least one of the plurality of second electrodes corresponding to the at least one of the plurality of scan lines to which the scan signal is applied.  
 
Regarding Claim 13, a display device [0005] comprising a display panel [0005] and the ultrasonic sensor of claim 1 taught by Cheng in view of Iwazaki.
 
Regarding Claim 14, Cheng teaches an ultrasonic sensor ([0005] discloses that the disclosure is directed to a display apparatus, wherein an ultrasonic element (UE) layer is fabricated in an upper assembled component (such as formed on an upper glass substrate) of the display apparatus) comprising: thin film transistors (TFTs) (fig.2; elements TFTp, [0029]: several pixel regions Ap arranged as an array within a display area AD, wherein each of the pixel region Ap is controlled by at least one pixel transistor TFTp or thin film transistor); first electrodes (Fig.2; elements 22T, upper electrode) coupled to one or more of the TFTs (shown in fig.2); a piezoelectric material (Fig.2; elements 22M) coupled to the first electrodes (shown in fig.2); and second electrodes (Fig.2; elements 22B, lower electrode) coupled to the piezoelectric material (shown in fig.2) and separated from the TFTs by at least the piezoelectric material (shown in fig.2).
As to the limitation, “wherein a first driving voltage is applied to at least one of the first electrodes through one or more of the TFTs and a second driving voltage is applied to at least one of the second electrodes, wherein the second driving voltage has an amplitude larger than an amplitude of the first driving voltage,”  Cheng teaches when an appropriate voltage is applied to the upper electrode 22T and the lower electrode 228, the piezoelectric material layer 22M undergoes contraction and expansion, and this deformation characteristics cause mechanical vibration at the ultrasonic frequency [0033]. Thus, the limitation is implicitly taught. 
In any event, Iwazaki teaches a piezoelectric drive device where the drive circuit 300 applies AC voltage or pulsating voltage, which periodically changes, to a predetermined piezoelectric element of the five piezoelectric elements 110a to ll0e, for example, between the first electrode 130 and the second electrode 150 of the piezoelectric elements 110a and 110d in the first group. In this manner, it is possible to cause the piezoelectric vibration unit 100 to perform the ultrasonic vibration (col.8; lines 44-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iwazaki in the teaching of Wu because the driving voltage in Iwazaki art applied to the electrodes same way as that of the Wu art which would perform the ultrasonic vibration by causing the piezoelectric layer to vibrate so as to emit an ultrasonic wave emission signal. Utilizing the teaching, one of ordinary skill in the art would apply a first driving voltage to at least one of the first electrodes through one or more of the TFTs and a second driving voltage is applied to at least one of the second electrodes, wherein the second driving voltage has an amplitude larger than an amplitude of the first driving voltage. 

Regarding Claim 15, the ultrasonic sensor of claim 14 is taught by Cheng in view of Iwazaki.
Cheng further teaches a pixel  (fig.3; elements Ap) of the ultrasonic sensor comprises: a first transistor connected to a first electrode of the first electrodes and a driving voltage line, wherein the first driving voltage is applied to the driving voltage line; a second transistor connected to a sensing line; a third transistor connected to the second transistor and a sensing voltage line; and 36wherein a gate electrode of the third transistor is electrically connected to the first electrode, and, wherein a scanning line is electrically connected to a gate electrode of the first transistor and a gate electrode of another second transistor in an adjacent pixel of the ultrasonic sensor (fig.2-5 show that the TFTs are comprised of transistors which are connected to scan lines and the TFTs are connected to the electrodes, [0033]-[0034]).

Regarding Claim 16, the ultrasonic sensor of claim 14 is taught by Cheng in view of Iwazaki.
As to the limitation, “a driving circuit that applies the first driving voltage to at least one of the first electrodes through one or more of the TFTs; and a controller that is physically distinct from the driving circuit and applies the second driving voltage to the at least one of the second electrodes, wherein the second driving voltage does not pass through the thin film transistors,” Cheng further teaches a controller (fig.5; element 40) directly electrically connected to the plurality of second electrodes or electrically connected to the plurality of second electrodes through a connection unit electrically separated from the array of thin film transistors, the plurality of second electrodes receiving the second driving voltage from the controller (shown in fig.5 and discussed in [0034]). Thus, the controller implicitly teaches a driving circuit.
Iwazaki further teaches a driving circuit (fig.5; element 300) wherein the plurality of first electrodes receive the first driving voltage from a driving circuit (col.8; lines 29-43).  
Cheng in view of Iwazaki discloses the claimed invention except for the driving circuit being separated from the controller. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the driving circuit from the control unit, since it has been held that constructing a formerly integral structure, in this instance the driving circuit in the controller, in various elements, in this instance the driving circuit and the controller, involves only routine skill in the art. Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding Claim 17, the ultrasonic sensor of claim 14 is taught by Cheng in view of Iwazaki.
Cheng further teaches the ultrasonic sensor includes an array of pixels, each of the pixels including one or more of the TFTs and one or more of the first electrodes, and wherein the second electrodes are aligned with pixel columns of the array of pixels (shown in fig.3-5).  
 
Regarding Claim 18, the ultrasonic sensor of claim 17 is taught by Cheng in view of Iwazaki.
Cheng further teaches that ultrasonic waves are emitted from the piezoelectric material corresponding to a first pixel column of the pixel columns by applying the first driving voltage to one or more first electrodes in the first pixel column and applying the second driving voltage to one or more of the second electrodes aligned with the first pixel column (discussed in [0033] and shown in fig.3-4).  
 
Regarding Claim 19, the ultrasonic sensor of claim 18 is taught by Cheng in view of Iwazaki.
Cheng further teaches that while the piezoelectric material corresponding to the pixel column emits ultrasonic waves, the piezoelectric material in an adjacent pixel column detects ultrasonic waves ([0033] discloses that the different piezoelectric material layers can be adopted for emitting and receiving the ultrasonic waves separately. Utilizing the teaching, one of ordinary skill in the art would use two adjacent pixel columns wherein while the piezoelectric material corresponding to the pixel column emits ultrasonic waves, the piezoelectric material in an adjacent pixel column detects ultrasonic waves).  
 
Regarding Claim 20, the ultrasonic sensor of claim 19 is taught by Cheng in view of Iwazaki.
Cheng further teaches that a portion of pixels in the adjacent pixel column detect ultrasonic waves during a first period and a second portion of pixels in the adjacent pixel column detect ultrasonic waves during a second period subsequent to the first period ([0033] discloses that the different piezoelectric material layers can be adopted for emitting and receiving the ultrasonic waves separately. Utilizing the teaching, one of ordinary skill in the art would use two adjacent pixel columns wherein while the piezoelectric material corresponding to the pixel column emits ultrasonic waves, the piezoelectric material in an adjacent pixel column detects ultrasonic waves).  
 
Claims 2, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Iwazaki as applied to claims 1 and 14 above, and further in view of Adachi et al. (US 2009/0001853 A1, “Adachi”).
Regarding Claim 2, the ultrasonic sensor of claim 1 is taught by Cheng in view of Iwazaki.
Cheng and Iwazaki do not teach the first driving voltage is a DC (Direct Current) voltage.  
However, Adachi teaches an ultrasound transducer device comprising a fourth electrode into which the direct current voltage signal for driving the piezoelectric supporting member is input ([0036]; Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Adachi in the teaching of Cheng since this is known to use direct current as driving current which would perform self-oscillation and drive the ultrasound transducer to transmit ultrasound.

 Regarding Claim 7, the ultrasonic sensor of claim 1 is taught by Cheng in view of Iwazaki.
Cheng in view of Iwazaki further teach the limitation “the plurality of second electrodes receive the second driving voltage from a controller electrically connected to the plurality of second electrodes through a pad disposed in the array of thin film transistors” except a pad being connected with the electrode and the array of thin film transistors.
However, Adachi teaches electrode pads (16, 17, 18) formed on the piezoelectric film [0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Adachi in the teaching of Cheng in view of Iwazaki since this is known to use pads with electrodes which would serves as a terminal on the bottom surface side of the substrate with respect to the bottom electrode.

Regarding Claim 21, the ultrasonic sensor of claim 14 is taught by Cheng in view of Iwazaki.
Iwazaki further teaches when an appropriate voltage is applied to the upper electrode 22T and the lower electrode 228, the piezoelectric material layer 22M undergoes contraction and expansion, and this deformation characteristics cause mechanical vibration at the ultrasonic frequency [0033]. Iwazaki teaches a piezoelectric drive device where the drive circuit 300 applies AC voltage or pulsating voltage, which periodically changes, to a predetermined piezoelectric element of the five piezoelectric elements 110a to ll0e, for example, between the first electrode 130 and the second electrode 150 of the piezoelectric elements 110a and 110d in the first group. In this manner, it is possible to cause the piezoelectric vibration unit 100 to perform the ultrasonic vibration (col.8; lines 44-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iwazaki in the teaching of Cheng because the driving voltage in Iwazaki art applied to the electrodes same way as that of the Cheng art which would perform the ultrasonic vibration by causing the piezoelectric layer to vibrate so as to emit an ultrasonic wave emission signal. Utilizing the teaching, one of ordinary skill in the art would apply a first driving voltage to at least one of the plurality of first electrodes and a second driving voltage is applied to at least one of the plurality of second electrodes, and wherein the second driving voltage is an AC (Alternating Current) voltage with a maximum voltage that is greater than a maximum voltage of the first driving voltage.
Cheng and Iwazaki do not teach the first driving voltage is a DC (Direct Current) voltage.  
However, Adachi teaches an ultrasound transducer device comprising a fourth electrode into which the direct current voltage signal for driving the piezoelectric supporting member is input ([0036]; Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Adachi in the teaching of Cheng since this is known to use direct current as driving current which would perform self-oscillation and drive the ultrasound transducer to transmit ultrasound.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Fujisawa et al. (US 2017/0182773 A1) teaches a piezoelectric element PZ has an upper electrode 302 (an example of a “first electrode”), a lower electrode 301 (an example of a “second electrode”), and a piezoelectric body 303 provided to between the lower electrode 301 and the upper electrode 302. The lower electrode 301 is electrically connected to a power feeder line Hb (see FIG. 9) that is set to a potential VBS, and the drive signal Com is supplied to the upper electrode 302, whereby, when a voltage is applied to between the lower electrode 301 and the upper electrode 302, the piezoelectric element PZ is displaced in the +Z direction or −Z direction (the +Z direction and the −Z direction are hereinbelow collectively called the “Z-axis direction”) in accordance with the voltage applied, thus causing the piezoelectric element PZ to vibrate [0109].
Takagi (US 2019/0291417 A1) teaches a liquid ejecting apparatus includes a drive circuit that outputs a drive signal from a drive-signal output terminal, a criterion voltage circuit that outputs a criterion voltage signal from a criterion voltage-signal output terminal, a piezoelectric element that includes a first electrode to which the drive signal is supplied and a second electrode to which the criterion voltage signal is supplied, and that performs displacement by a potential difference between the first electrode and the second electrode, a cavity filled with a liquid being ejected from a nozzle by the displacement of the piezoelectric element, and a vibration plate which is provided between the cavity and the piezoelectric element. The criterion voltage circuit includes a voltage generation unit that generates the criterion voltage signal, and a voltage detection unit that detects a voltage value of the criterion voltage signal. In a case where the voltage value of the criterion voltage signal is greater than a first threshold, the voltage detection unit stops an operation of the voltage generation unit and electrically connects the criterion voltage-signal output terminal and a ground terminal to each other ([0011] and [0016]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861